Citation Nr: 0029040	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the left hand.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




REMAND

The appellant had active military service from September 1971 
to September 1974.  His service medical records show that he 
sustained a fracture of the left third metacarpal in August 
1972.  

The appellant underwent a VA examination of the left hand in 
January 1983.  He reported noting a knot on the dorsum of the 
left wrist about two or three years before that had continued 
to increase in size.  Examination revealed that fine motion 
of the fingers of the left hand was within normal limits with 
no demonstrable weakness involving the second and third 
fingers, and no wasting of muscles.  There was a firm, 
nontender mass on the dorsum of the left hand, close to the 
proximal head of the third metacarpal and a small separate, 
firm, nontender mass on the second proximal metacarpal head 
area.  The diagnoses were residuals of a fracture of the left 
hand and probable ganglion cyst of the left wrist.  

A June 1999 private examination report indicated that the 
appellant complained of pain and discomfort in his left hand 
since his inservice fracture, and he reported that he was 
experiencing pain radiating all the way around the arm, some 
numbness and tingling in the left hand, and a problem with 
dropping things.  Physical examination revealed a slight 
amount of weakness in the abductors of the left hand, full 
range of motion in all fingers of both hands and in both 
wrists, and 3+ radius and ulnar pulses bilaterally.  An X-ray 
of the left hand showed good mineralization with the joint 
spaces being fairly well maintained, and some degenerative 
arthritic changes involving the interphalangeal joint of the 
left thumb.  The examiner opined that the appellant's left 
hand symptoms were consistent with degenerative arthritis of 
the left hand. 

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The Board notes that the appellant 
stated in September 1998 that he was treated for hand pain in 
the emergency room at the Montgomery VAMC on about August 
1998 and was issued a hand brace.  While the RO requested 
that VAMC's hospitalization records, it does not appear that 
outpatient treatment or emergency room records were searched. 
Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his due process rights, 
the Board finds that the claim must be remanded for the 
following actions:  

1.  The RO should obtain the above mentioned 
treatment report and any other treatment 
reports dating from subsequent to that time. 

2.  The RO should review the claims folder and 
ensure that the development action has been 
conducted and completed in full.  The Court has 
held that, if the requested examination does 
not include adequate responses to the specific 
opinions requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 ("if 
the [examination] report does not contain 
sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate 
for evaluation purposes  Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

